On petition for rehearing it is suggested that the Ohio case of Higbee Co. v. Jackson, cited and relied upon in our original opinion, has been overruled by the Ohio Supreme Court in the later case of Union Gas  Elec. Co. v. Crouch, 123 Ohio St. 81,174 N.E. 6, 74 A. L. R. 160. While paragraphs 1 and 2 of the syllabus were expressly overruled therein, the former case has been followed in several states, and we think the reasoning of the Higbee Case is sound. In view of our holdings in similar cases cited and relied upon in our original opinion, including Empire Refining Co. v. Rawlings, 178 Okla. 391, 62 P.2d 1253, not cited therein, we adhere to our original opinion.
Rehearing denied.
CORN, C.J., and OSBORN, BAYLESS, HURST, DAVISON, and ARNOLD, JJ., concur. GIBSON, V.C.J., and RILEY and WELCH, JJ., dissent.